By the court, Sutherland, Justice.
I assume that the prisoner was indicted under the act passed March 23,1860.
In my opinion, the indictment, in charging the offence, should have stated the port or place from which the ticket or instrument purported to entitle the person or persons to a passage or right of passage, as one.of the circumstances entering into the statutory definition of the offence.
I think, too, that there was a fatal variance between the ticket or instrument described in the indictment, and that produced and proved on the trial.
On these grounds I think the judgment of the oyer and terminer should be reversed.